11-3659-cv
Louis v. Brooklyn Botanic Gardens

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 3rd day of July, two thousand twelve.

PRESENT:    RALPH K. WINTER,
            CHESTER J. STRAUB,
            DENNY CHIN,
                           Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

MAURICE LOUIS,
          Plaintiff-Appellant,

            -v.-                                          11-3659-cv

BROOKLYN BOTANIC GARDENS,
          Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:              MAURICE LOUIS, pro se, Roosevelt,
                                      New York.

FOR DEFENDANT-APPELLEE:               GEORGE F. BRENLLA, Clifton Budd &
                                      DeMaria, LLP, New York, New York.


            Appeal from a judgment of the United States District

Court for the Eastern District of New York (Gleeson, J.).
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.
           Plaintiff-appellant Maurice Louis, pro se, appeals from

the district court's judgment entered on September 2, 2011,

pursuant to its memorandum and order dated September 1, 2011,

granting summary judgment to defendant-appellee Brooklyn Botanic

Gardens ("BBG").   Louis's complaint of November 18, 2010, alleged

claims against BBG, Louis's former employer, under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

Specifically, the complaint alleged claims of, inter alia,

discrimination based on Louis's race and national origin,

retaliatory termination, and hostile work environment.     We assume

the parties' familiarity with the underlying facts, the

procedural history, and the issues presented for review.

           Upon de novo review of the district court's grant of
summary judgment, resolving all ambiguities and drawing all

inferences in Louis's favor, we conclude that the district court

correctly held that no genuine issues of material fact existed

for trial and that BBG was entitled to judgment as a matter of

law.   See Nagle v. Marron, 663 F.3d 100, 104-05 (2d Cir. 2011).
           Even assuming Louis had established a prima facie case
under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), BBG

offered a legitimate non-discriminatory reason for terminating

Louis -- its deteriorating financial condition had resulted in

layoffs and the elimination of seventeen positions -- and Louis,

as the district court found, did not present sufficient evidence

from which a reasonable jury could find that this reason was

pretextual.   See McBride v. BIC Consumer Prods. Mfg. Co., 583

F.3d 92, 96 (2d Cir. 2009).   In addition, with respect to his


                                -2-
claim of retaliatory termination, Louis failed to show that an

issue of fact existed as to the alleged causal connection between

the filing of his grievance with the Equal Employment Opportunity

Commission and his dismissal because the record plainly showed

that BBG decided to terminate Louis's position more than two

weeks before he filed his grievance.    See Terry v. Ashcroft, 336

F.3d 128, 141 (2d Cir. 2003); see also 42 U.S.C. § 2000e-3(a).

Finally, as to Louis's hostile work environment claim, Louis

failed to present evidence from which a jury could find that his

"workplace [was] permeated with 'discriminatory intimidation,

ridicule, and insult' . . . 'sufficiently severe or pervasive to

alter the conditions of [his] employment.'"   See Redd v. N.Y.
Div. of Parole, 678 F.3d 166, 175 (2d Cir. 2012) (quoting Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

          We have considered Louis's remaining arguments and find

them to be without merit.   Accordingly, we hereby AFFIRM the

judgment of the district court.

                               FOR THE COURT:
                               CATHERINE O'HAGAN WOLFE, CLERK




                                  -3-